Citation Nr: 9908267	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder as secondary to service-connected 
effusion of the left knee with arthritis.

2.  Entitlement to an evaluation in excess of 30 percent for 
fusion of the left knee with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

The Board notes that while a review of the record shows that 
service-connection has been established osteomyelitis of the 
left knee separately rated at 20 percent, neither the veteran 
nor his representative have claimed an increased evaluation 
based on osteomyelitis as it has remained inactive for many 
years.  The issue developed on appeal for an increased rating 
is specifically limited to fusion of the left knee with 
arthritis.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a right knee disorder as secondary to service-
connected fusion of the left knee secondary to arthritis when 
it issued an unappealed rating decision in March 1992.  

2.  The evidence submitted since the March 1992 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with the other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran's left knee fusion with arthritis has been 
stable for many years and manifested by subjective complaints 
of pain but with favorable fusion of the knee at 10 degrees 
of flexion without instability, subluxation or additional 
functional loss on flare-ups.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final unappealed rating 
decision of March 1992 wherein the RO declined to reopen the 
claim of entitlement to service connection for a right knee 
disorder as secondary to service-connected fusion of the left 
knee secondary to arthritis is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.156(a), 20.1103 (1998).  

2.  The criteria for an evaluation in excess of 30 percent 
for fusion of the left knee secondary to arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991;  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a, 
Diagnostic Codes 5256, 5257, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the March 1992 
rating decision wherein the RO declined to reopen the 
previous determination that new and material evidence had not 
been submitted to reopen a clam of entitlement to service 
connection for a right knee disorder as secondary to service-
connected effusion of the left knee secondary to arthritis is 
reported briefly below.





A review of the veteran's service medical records discloses a 
pre-induction examination was silent for any knee disability.  
During service he was treated for a left knee injury.  He 
also related a preservice history of left knee injury on a 
farm with subsequent instability.  No right knee disability 
was noted in active service.  

On a report of a VA examination in April 1956, internal 
derangement of the left knee, by history only was noted.  An 
X-ray of the left knee revealed no definite bone or joint 
abnormality.  No right knee disability was noted.

A VA hospital summary in August 1963 reflected a left 
patellectomy and quadriceps tendon repair for chondromalacia 
of the left patella.  Examination at that time suggested high 
riding patellae bilaterally.

In a rating decision of October 1963, the RO granted service-
connection for chondromalacia of the left patella, (left 
patellectomy and quadriceps repair), evaluated at a temporary 
100 percent evaluation based on hospitalization under 
38 C.F.R. § 4.29.

Subsequent VA hospital summaries show that upon final 
discharge from VA hospitalization in February 1964, the 
veteran was able to lift 24 pounds with the left knee.  Range 
of motion was described as restricted.  Diagnoses were 
chondromalacia of the left patella, improved; cartilaginous 
joint bodies, left knee, improved and postoperative rupture 
of quadriceps tendon, left knee, improved.

In March 1964, the RO terminated the temporary 100 percent 
evaluation effective March 31, 1964 and assigned a 30 percent 
schedular evaluation for service-connected left knee 
disability characterized as chondromalacia patella with 
cartilaginous joint bodies effective April 1, 1964.  
Additional temporary total evaluations based on 
hospitalization and surgery were subsequently assigned.




A VA hospital summary in October 1964 revealed treatment for 
chondromalacia and synovitis of the right knee.  The veteran 
underwent a right patellectomy and quadriceps repair.  It was 
noted as history that while he was hospitalized previously 
for a left knee disability that he developed pains in the 
right knee which had become sore and more disabling.  X-ray 
of the right knee was absent evidence of knee pathology.

In March 1965, the RO denied service connection for right 
knee chondromalacia patella and synovitis because a right 
knee disability was not shown in active duty nor was causally 
related to service-connected left knee disability.

On a report of a VA examination in April 1965, the veteran's 
left knee revealed a 5 inch irregular scar that was 
nontender.  There was no redness of the knee.  There was 
slight tenderness of the knee on palpation.  There was 
limitation of extension and flexion up to 75 degrees.  
McMurray sign was negative.  Drawer sign was positive.  The 
right knee was without redness, tenderness, swelling or 
limitation in motion.  McMurray and Drawer signs were 
negative.  

A VA hospital summary reflecting treatment between May and 
August 1968 shows diagnoses of bilateral patellectomies, 
chondromalacia patella, arthritis of the left knee and 
chronic osteomyelitis of the left tibial tubercle.  

In a rating decision in September 1968, the RO assigned a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
left knee disability characterized as chondromalacia with 
medial meniscectomy and tendon transfer with associated 
degenerative arthritis and healed osteomyelitis, left tibial 
tubercle from May 1, 1968 to November 30, 1968 with reduction 
to a 30 percent schedular evaluation effective December 1, 
1968.   


In September 1972 the Board denied service connection for a 
right knee disability as secondary to service-connected left 
knee disability because a causal connection was not 
established.  The evidence showed that the left knee was 
ankylosed at a favorable angle in full extension permitting 
walking without use of crutches or cane.

In response to a Board decision in May 1978, the RO in August 
1978, retained a 30 percent evaluation for fusion of the left 
knee secondary to arthritis and assigned a separate 20 
percent evaluation for osteomyelitis which has essentially 
remained in effect to the present.

On a report of a VA orthopedic examination in September 1984, 
the veteran complained of right knee pain.  An X-ray of the 
left knee revealed fusion of the tibia and femur.  The 
patella had been removed.  There was no evidence of active 
osteomyelitis.  An X-ray of the right knee showed the right 
knee patella was removed.  

Following a timely notice of disagreement to a rating 
decision in December 1984 in which the RO found that that no 
new and material evince was submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability, the veteran did not perfect his appeal by filing 
a substantive appeal following receipt of a statement of 
case.

Medical evidence subsequently received consisted of VA 
medical records dated in 1988 and 1989, noting an unstable 
right knee.

In an unappealed rating decision in March 1989, the RO 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disability.

Medical evidence subsequently received included VA an 
orthopedic clinical record dated in January 1989 noting that 
the veteran's right knee was aggravated by his left knee 
fusion.  

A report of a VA X-ray study of the left femur in May 1990 
noted no bone or joint abnormality.  There had been a fusion 
of the left knee.  The right knee revealed surgical removal 
of the patella.  Small bony fragments were present.  

Evidence associated with the claims file subsequent to the 
March 1992 rating decision wherein the RO declined to reopen 
the prior determination that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a right knee disability as secondary 
to service-connected fusion of the left knee secondary to 
arthritis is reported below.

VA medical records in 1996 showed that the veteran underwent 
revision of a right knee arthroplasty.

On a report of a VA orthopedic examination in October 1996, 
the veteran complained of deep pain in the bone of the left 
knee.  He described a sharp, knife-like pain deep inside the 
knee at an intensity 8 when it was at its worst.  The pain 
increased from a normal five intensity on a scale of 0 to 10 
to an 8 when it was at its worst moment.  The left knee was 
noticeably larger than the right, although the right knee had 
been replaced twice.  He had a 17 centimeter surgical scar 
over the anterior lateral medial sides of the left knee.  
Movement of the left knee joint was absent in flexion and 
extension.  There was no lateral movement noted and no 
movement of subluxation.  The left knee was turned inward 
with varus deformity occurring at the left foot.  The left 
leg was 1.25 inches shorter than the right leg.  No lateral 
instability or subluxation was present.  The left knee was 
totally fused.  Flexion and extension were reported a 0 
degrees.

A medical record received in March 1997 indicated that the 
veteran's disability requiring right knee surgery may be due 
in part to added stress on the right knee secondary to an old 
left knee fusion.

In a statement dated in March 1997, the veteran's wife stated 
both the veteran's knees had been painful for years.

In a private medical statement in July 1997, it was indicated 
that following the left knee surgery in 1968 the veteran's 
walking had an aggravating effect on the right knee requiring 
surgery.  

On a report of a VA orthopedic examination in October 1997, 
the veteran's left knee was noted as fused at 10 degrees of 
flexion.  He walked with a cane in his left hand.  Gait was 
slow.  He limped on the left.  The right leg was 
approximately 1 and 1/2 inches shorter than the left lower 
extremity.  The left thigh was markedly atrophied.  He 
complained of left leg weakness, shortening and problems 
walking.  No fluid in the left knee was noted.  Multiple 
scars of the fusion on the left were noted.  There was no 
indication of instability or subluxation of the left knee.  
X-rays showed a well fused knee.  No active osteomyelitis was 
noted.  The examiner opined that the veteran's right knee 
pain was due to his patella disease which was the same 
disease he had in the left knee and not that the right knee 
wore out because he had the left knee fused.  He noted that 
the right knee disease was similar to the left knee with 
severe chondromalacia.  The left knee was considered 
nonfunctional.  

In May 1998, the veteran and his spouse gave sworn testimony 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.

Subsequently dated pertinent VA outpatient treatment records 
through mid 1998 mostly refer to treatment of right knee 
complaints.


Criteria

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  When aggravation of a nonservice-connected disease 
or injury is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above that which existed prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
when an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. 
§ 3.156(a).  To justify a reopening of a claim on the basis 
of new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108. 
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.


The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit held invalid the 
Colvin test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb 17, 1999), 
the Court essentially held that the recent decision of the 
Federal Circuit in Hodge required the replacement of the two-
step test in Manio with a three step test.  Under the Elkins 
test, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.


I.  Whether new and material 
evidence has been submitted to 
reopen a claim of entitlement to 
service connection for a right knee 
disorder as secondary to service-
connected fusion of the right knee 
secondary to arthritis.

Analysis

Following a comprehensive review of the record the Board 
notes that the evidence submitted since the March 1992 rating 
decision wherein the RO declined to reopen the previous 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder as secondary to service-
connected fusion of the left knee secondary to arthritis 
includes medical evidence suggesting aggravation of the 
veteran's right knee as secondary to service-connected fusion 
of the left knee.  

Importantly the Board notes that following the March 1992 
rating decision the Court held when aggravation of a 
nonservice-connected disease or injury is proximately due to, 
or the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability over and 
above that which existed prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes the 
Court has also held that in claims where an intervening 
change in the law or regulation creates a new basis of 
entitlement to a benefit, de novo adjudication of the claim 
is warranted.  Spencer v. Brown, 4 Vet. App. 283 (1993).

The new medical evidence submitted does bear directly and 
substantially on the specific matter under consideration and 
is neither cumulative nor redundant, and by itself or in 
combination with the other evidence, is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, the veteran's claim for 
entitlement to service connection for a right knee disability 
is reopened and must be considered on a "de novo" basis.  
38 C.F.R. § 3.156(a).  

The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown 4 
Vet. App. 384 (1993). 

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a right knee 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is not satisfied that all relevant facts 
have been properly developed.  The Board observes the Court 
has held that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As additional 
development is needed in order to supplement the record with 
adequate medical evidence the issue of entitlement of service 
connection for a right knee disability as secondary to 
service-connected fusion of the left knee secondary to 
arthritis on de novo basis is addressed in the remand portion 
of the decision. 


II.  Entitlement to an evaluation in 
excess of 30 percent for fusion of the 
left knee secondary to arthritis.

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).  The average 
impairment as set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, includes diagnostic codes which represent particular 
disabilities.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movements with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40 (1998).  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as at least minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

Additionally, the Board notes that VA General Counsel (GC) in 
an opinion dated July 1, 1997, (VAOPGCPREC 23-97) (O.G.C. 
Prec. 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257.  GC stated that when a knee 
disorder is already rated under diagnostic code 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a noncompensable rating under 
diagnostic code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  See also VAOPGCPREC 9-98 (O.G.C. Prec. 
9-98).

When all the evidence is assembled, the adjudicator is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5256 provides that favorable ankylosis of 
either knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.

A maximum 30 percent evaluation is provided for severe 
recurrent subluxation or lateral instability of a knee.  38 
C.F.R. § 4.71, Diagnostic Code 5257.

A maximum 30 percent schedular evaluation is provided for 
limitation of flexion of a leg to 15 degrees.  38 C.F.R. § 
4.71, Diagnostic Code 5260.

A 30 percent evaluation is provided for limitation of 
extension of a leg to 20 degrees.  A 40 percent evaluation is 
provided for limitation of extension of a leg to 30 degrees.  
38 C.F.R. § 4.71, Diagnostic Code 5261.

Shortening of either lower extremity of 1-1/4 inches (3.2 to 
5.1 cm) warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5275 (1998).  A 20 percent evaluation 
requires 2 to 2-1/2 inches (5.1 to 6.4 cm) of shortening.  
Ibid. Shortening is determined by measuring both lower 
extremities from the anterior superior spine of the ilium of 
the internal malleolus of the tibia.  Ibid.  These 
evaluations are not to be combined with other ratings for 
fracture or faulty union in the same extremity. Ibid.  Where 
the requirements for a 10 percent rating are not met, a 0 
percent rating must be assigned.  38 C.F.R. § 4.31 (1998).

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118;  Diagnostic Codes 7803, 7804, 
7805 (1998).

Analysis

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
left knee disability is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Procelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992); see also Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990  That is, the veteran's claim is not inherently 
implausible.  Furthermore, all relevant facts have been 
properly developed. Therefore, no further assistance to the 
veteran with the development of evidence is required.  See 38 
U.S.C.A. § 5107 (West 1991).

A comprehensive review of the record shows that the veteran's 
left knee fusion with arthritis has been stable for many 
years and manifested by subjective complaints of pain but 
with favorable fusion of the knee at 10 degrees of flexion.  
Significantly, the Board notes that a 30 percent evaluation 
is specifically provided for favorable ankylosis when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  The Board recognizes 
that the 30 percent evaluation in effect contemplates severe 
disability.  

Clearly, the record is absent clinical findings of greater 
disability based on either ankylosis (unfavorable) or 
limitation of motion warranting a higher evaluation under the 
criteria cited above.  The Board has considered the 
provisions of 38 C.F.R. §§4.40, 4.45 and 4.59 as well as the 
GC opinion regarding ratings of the knee based on arthritis 
and knee instability but there is no evidence of instability, 
subluxation or additional functional loss on flare-ups as the 
left knee is solidly fused at a fixed point; here, at a 
favorable angle of 10 degrees of flexion.  Accordingly, a 
higher rating based on functional loss due to pain is not 
warranted.  Also, the Board notes that left lower extremity 
shortening was not shown on the most recent VA examination.

The Board notes that the scarring on the left knee has not 
been shown to be other than healed with no evidence of poor 
nourishment, repeated ulceration, tenderness and pain on 
objective demonstration, or limitation on function of the 
left knee due to the scarring.  Accordingly, a separate 
evaluation under the criteria of 38 C.F.R. § 4.118, 
diagnostic codes 7803, 7804, and 7805 is not warranted.

Having carefully considered the evidence of record, in light 
of the appellant's contentions, the Board is of the opinion 
that an increased evaluation of the appellant's left knee 
disability, currently evaluated as 30 percent disabling, is 
unwarranted as the preponderance of the evidence is negative 
and against the veteran's claim. 


Additionally, the Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board finds 
that there has been no showing by the veteran that his fusion 
of the left knee with arthritis has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization, beyond those periods already 
noted.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim for service connection for a right knee 
disorder as secondary to service-connected fusion of the left 
knee secondary to arthritis, the appeal is granted to this 
extent.  

Entitlement to an evaluation in excess of 30 percent for 
fusion of the left knee secondary to arthritis is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development is needed in order to supplement 
the record with sufficient evidence in order to render a 
determination on the remaining issues.  The Board observes 
that the Court has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Importantly, the Board notes that the Court in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), held that "when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, [compensation is warranted] for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to aggravation."  In light of 
this ruling, the RO must review the veteran's claim of 
secondary service connection for a right knee disability as 
the record contains medical evidence suggesting aggravation 
of the veteran's right knee due to service-connected fusion 
of the left knee.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his right knee 
since separation from service.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist who has not 
previously examined the veteran, if 
possible, in order to determine the 
nature, extent of severity and etiology 
of any right knee disorder(s) which may 
be present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner should render 
an opinion as to whether there is any 
causal relationship between the service-
connected fusion of the left knee 
secondary to arthritis and any right knee 
disorder(s) which may be present.  If no 
such causal relationship is determined to 
exist, the examiner must be requested to 
express an opinion as to whether the 
service-connected effusion of the left 
knee secondary to arthritis has 
aggravated or caused to worsen any right 
knee disorder(s) which may be present.  

If such aggravation is determined to be 
present, the examiner must address the 
following medical issues: 

(1) The baseline manifestations which are 
due to any right knee disorder(s) found 
present; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
effusion of the left knee secondary to 
arthritis based on medical 
considerations; and 



(3) The medical considerations supporting 
an opinion that increased manifestations 
of any right knee disorder(s) found 
present are proximately due to the 
service-connected effusion of the left 
knee secondary to arthritis.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a right knee disorder as 
secondary to service-connected effusion 
of the left knee secondary to arthritis 
on a de novo basis with consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
and the Court's holding in Allen.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

